HALE, J.
We hold that the statute providing for the care and support of paupers, has no application to the facts of thiR case; that the rights of the parties must be determined by the express provisions of the statute relating to the care and support of insane persons who are recognized by the constitution and statutes of the state as a distinct class of the state’s unfortunates.
The petition contains every averment essential to constitute a cause of action under section 707 of the Revised Statutes of the state in favor of the plaintiff against the defendant.'
If the averments of the petition are true, the claim of the plaintiff is properly chargeable against the county, and payable out of the county treasury.
We hold, therefore, that the court erred in sustaining the demurrer to the petition and in rendering judgment for the defendant, for which error the judgment of the court of common pleas is reversed and the cause remanded, for further proceeding.